In the United States Court of Federal Claims
                                OFFICE OF SPECIAL MASTERS
                                         No. 06-831V
                                      Filed: May 4, 2016

*************************                                 UNPUBLISHED
DREYTON JAKES,                             *
                                           *              Special Master Hamilton-Fieldman
                     Petitioner,           *
                                           *
v.                                         *              Dismissal for Failure to Prosecute;
                                           *              Dismissal for Insufficient Proof;
SECRETARY OF HEALTH                        *              Influenza (“Flu”) Vaccine;
AND HUMAN SERVICES,                        *              Neurological Injuries.
                                           *
                     Respondent.           *
*************************
Neal Jordan Fialkow, Pasadena, CA, for Petitioner.
Linda Renzi, United States Department of Justice, Washington, DC, for Respondent.

                                   DISMISSAL DECISION 1

        On December 7, 2006, Carol Jakes filed a petition for compensation on behalf of her son,
Dreyton (“Petitioner”), 2 under the National Childhood Vaccine Injury Act of 1986, 42 U.S.C. §§
300aa-1 et seq. (2012) (“Vaccine Act”). Ms. Jakes alleged that an influenza (“flu”) vaccine
administered to Dreyton Jakes on December 12, 2003 caused him to suffer from neurological
injuries. On August 18, 2014, Petitioner filed a second amended petition in which he alleged that
the flu vaccine caused or significantly aggravated Petitioner’s “progressive neurological deficits”
and “a continuing demyelinating disease of the brain and spinal cord.” The undersigned now finds
that the information in the record does not show entitlement to an award under the Program.

       On March 4, 2016, the undersigned issued an Order denying Petitioner’s motion to exclude

1
 Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post this decision on the United States Court of Federal Claims’ website, in
accordance with the E-Government Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913
(codified as amended at 44 U.S.C. § 3501 and note (2012)). In accordance with Vaccine Rule
18(b), a party has 14 days to identify and move to delete medical or other information, that satisfies
the criteria in § 300aa-12(d)(4)(B). Further, consistent with the rule requirement, a motion for
redaction must include a proposed redacted decision. If, upon review, the undersigned agrees that
the identified material fits within the requirements of that provision, such material will be deleted
from public access.
2
  The undersigned subsequently amended the case caption to reflect the fact that Dreyton Jakes had
reached the age of majority. See Order, filed June 18, 2015, at 1.
portions of the medical records and a Finding of Fact regarding the date of onset of Petitioner’s
allegedly vaccine-caused injury (“Order”). In the Order, the undersigned directed Petitioner to file,
by no later than April 29, 2016, an expert report that includes a causation theory consistent with the
onset ruling set forth therein. The undersigned warned Petitioner that “[f]ailure to file such an
expert report will result in dismissal of Petitioner’s vaccine claim.”

        As of today’s date, Petitioner has filed neither an expert report nor a motion for extension of
time. The undersigned observes that this is not the first time that Petitioner’s counsel has failed to
comply with filing deadlines. See Show Cause Order, issued January 10, 2014; Show Cause Order,
issued June 4, 2015. The undersigned also notes that this case has been pending over nine years,
and that Petitioner has had ample opportunity to investigate and prove his vaccine claim.

        To receive compensation under the Vaccine Act, Petitioner must prove either 1) that he
suffered a “Table Injury” – i.e., an injury falling within the Vaccine Injury Table – corresponding to
his vaccination, or 2) that he suffered an injury that was actually caused by a vaccine. See §§
300aa-13(a)(1)(A) and 300aa-11(c)(1). An examination of the record did not uncover any evidence
that Petitioner suffered a “Table Injury.” Further, the record does not contain any persuasive
evidence that Petitioner’s injuries were caused by a vaccination.

        Under the Vaccine Act, a petitioner may not be awarded compensation based solely on the
petitioner’s claims alone. Rather, the petition must be supported by either medical records or by the
opinion of a competent physician. § 300aa-13(a)(1). In this case, because the medical records are
insufficient to establish entitlement to compensation, a medical opinion which incorporates the
undersigned’s findings regarding onset must be offered in support. Petitioner, however, has offered
no such opinion.

        Moreover, it is Petitioner’s duty to respond to court orders. Failure to follow court orders, as
well as failure to file medical records or an expert medical opinion, shall result in dismissal of
petitioner’s claim. Tsekouras v. Sec’y, HHS, 26 Cl. Ct. 439 (1992), aff’d per curiam, 991 F.2d 810
(Fed. Cir. 1993); Sapharas v. Sec’y, HHS, 35 Fed. Cl. 503 (1996); Vaccine Rule 21(b).

        In light of the above, the undersigned hereby DENIES this petition. This case is dismissed
for failure to prosecute and for insufficient proof. In the absence of a motion for review, the
Clerk shall enter judgment accordingly.

       IT IS SO ORDERED.

                                                       /s/Lisa D. Hamilton-Fieldman
                                                       Lisa D. Hamilton-Fieldman
                                                       Special Master




                                                   2